Justice McCAFFERY,
concurring.
I agree with the Court that the PCRA requires that petitions for relief be filed within one year of the date a judgment of sentence becomes final, subject to three exceptions. 42 Pa.C.S. § 9545(b). In this case, the PCRA judge held that certain facts contained in internal documents maintained by the Office of Disciplinary Counsel regarding Appellant’s trial counsel could not have been discovered through the exercise of due diligence by Appellant’s prior counsel. Therefore, the judge ruled that the instant petition was timely because it was filed within 60 days of the discovery by current counsel of the contents of those documents.
The Court disposes of this matter on the basis of untimeliness. However, while the Court posits that all of the documents containing the facts upon which Appellant relies were openly available to the public long before the filing of the instant petition, the Court does not address the PCRA judge’s specific finding that certain of the newly discovered facts upon which Appellant relies were contained in internal documents, and that prior counsel was not derelict in his duty of due diligence in failing *202to obtain these internal documents.1 Because I find no basis upon which to disagree with the assessment of the PCRA judge, I do not join the determination of the Court that the instant petition is time barred.
The instant petition is Appellant’s second petition for collateral review of his death sentence. Therefore, Appellant bears the burden of making a strong pri-ma facie showing to demonstrate that a miscarriage of justice may have occurred, or that he is actually innocent. Commonwealth v. Beasley, 600 Pa. 458, 967 A.2d 376, 384 (Pa.2009); Commonwealth v. Lawson, 519 Pa. 504, 549 A.2d 107, 112 (Pa.1988). Because Appellant does not assert his innocence, he is required to demonstrate that the proceedings which resulted in his conviction were so unfair that a miscarriage of justice has occurred which no civilized society could tolerate. Beasley, supra at 393; Commonwealth v. Fahy, 558 Pa. 313, 737 A.2d 214, 223 (Pa.1999): Commonwealth v. Carpenter, 555 Pa. 434, 725 A.2d 154, 160 (Pa.1999); Commonwealth v. Morales, 549 Pa. 400, 701 A.2d 516, 520-21 (Pa.1997). Upon thorough review of the record, I conclude that Appellant has not sustained his burden. Therefore, I would affirm the order denying his second petition for collateral review on this basis.

. Appellate review of a PCRA court’s decision is limited to examining whether the PCRA court’s findings of fact are supported by the record and whether its conclusions of law are free from legal error. Commonwealth v. Colavita, 606 Pa. 1, 993 A.2d 874, 886 (Pa.2010).